 



EXHIBIT 10.1

U.S. BANCORP
NON-QUALIFIED STOCK OPTION AGREEMENT

                                              Number of   Option   Social      
      U.S. Bancorp Common   Price Per   Security GRANTED TO

--------------------------------------------------------------------------------

  Grant Date

--------------------------------------------------------------------------------

  Shares

--------------------------------------------------------------------------------

  Share ($)

--------------------------------------------------------------------------------

  Number

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Expiration Date

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------



 
                           

To accept receipt of the Option and to agree to the terms and conditions of the
Plan and this Agreement, take no action. To reject receipt of the Option and the
terms and conditions of the Plan and this Agreement, please notify Karen Bulman,
Stock Option Administration in Human Resources at U.S. Bancorp, 5065 Wooster
Road, CN-OH-L2HR, Cincinnati, OH 45226, in writing within 30 calendar days of
the day you receive this document. Failure to notify in a timely manner will
result in your acceptance of the Option and the terms and conditions of the Plan
and this Agreement. Please read all of the terms and conditions of this
Agreement.

THIS AGREEMENT is made as of the date in the box above labeled “Grant Date” (the
“Grant Date”) by and between U.S. Bancorp, a Delaware corporation (the
“Company”), and the individual named in the box above labeled “Granted To” (the
“Optionee”).

WHEREAS, the Company pursuant to its 2001 Stock Incentive Plan (the “Plan”)
wishes to grant a stock option for the purchase of Common Stock of the Company,
$0.01 par value (the “Common Stock”), to the Optionee on the terms and
conditions contained in this Agreement and the Plan. In consideration of the
mutual covenants contained in this Agreement, the parties agree as follows:



1.   Grant of Option.       The Company grants Optionee the right and option
(the “Option”) to purchase all or any part of an aggregate of the number of
shares of the Company’s Common Stock set forth in the box above labeled “Number
of U.S. Bancorp Common Shares” at the exercise price set forth in the box above
labeled “Exercise Price Per Share” on the terms and conditions of this
Agreement. The Option is not intended to be an incentive stock option within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).

1



--------------------------------------------------------------------------------



 



2.   Vesting of Exercise Rights.

(a) Subject to the terms and conditions of this Agreement, the Option may be
exercised by Optionee in whole on the fifth anniversary of the Grant Date, with
the opportunity for 25% of the award to have accelerated vesting approximately
1, 2, 3, and 4 years on February 1 following the Grant Date, respectively, only
if the company’s TSR performance for that year is at or above median TSR of the
regional banks in our peer group, as determined by U.S. Bancorp in its sole
discretion. The Option shall terminate at the close of business on the date in
the box above labeled “Expiration Date,” or on such earlier date as described in
this Agreement.

(b) Notwithstanding the vesting provision contained in Section 2(a) above, but
subject to the other terms and conditions of this Agreement, the Option may be
exercised in full immediately upon a “Qualifying Termination.” For purposes of
this Agreement, the following terms shall have the following definitions:



(i)   “Affiliate” shall be defined as defined in Rule 12b-2 promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).   (ii)  
“Announcement Date” shall mean the date of the public announcement of the
transaction, event or course of action that results in a Change in Control.  
(iii)   “Cause” shall mean (A) the continued failure by Optionee to
substantially perform Optionee’s duties with the Company or any Affiliate (other
than any such failure resulting from Optionee’s Disability (as defined in
Section 3(c))), after a demand for substantial performance is delivered to
Optionee that specifically identifies the manner in which the Company believes
that Optionee has not substantially performed Optionee’s duties, and Optionee
has failed to resume substantial performance of Optionee’s duties on a
continuous basis, (B) gross and willful misconduct during the course of
employment (regardless of whether the misconduct occurs on the Company’s
premises), including, but not limited to, theft, assault, battery, malicious
destruction of property, arson, sabotage, embezzlement, harassment, acts or
omissions which violate the Company’s rules or policies (such as breaches of
confidentiality), or other conduct which demonstrates a willful or reckless
disregard of the interests of the Company or its Affiliates or (C) Optionee’s
conviction of a crime (including, without limitation, a misdemeanor offense)
which impairs Optionee’s ability substantially to perform Optionee’s duties with
the Company.   (iv)   “Change in Control” shall mean any of the following
occurring after the date of this Agreement:



(A)   The acquisition by any Person (as defined in Section 2(b)(vi)) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 35% or more of either (1) the then outstanding shares of Common
Stock (the “Outstanding Company Common Stock”) or (2) the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this clause (A), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by a subsidiary of the

2



--------------------------------------------------------------------------------



 



    Company or any employee benefit plan (or related trust) sponsored or
maintained by the Company or a subsidiary of the Company (a “Company Entity”) or
(iv) any acquisition by any corporation pursuant to a transaction which complies
with clause (i), (ii) or (iii) of this clause (A); or



(B)   Individuals who, as of the date, constitute the Company’s Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors (except as a result of the death, retirement
or disability of one or more members of the Incumbent Board); provided, however,
that any individual becoming a director subsequent to the date of this Agreement
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, (1) any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Incumbent Board, (2) any director designated by or on
behalf of a Person who has entered into an agreement with the Company (or which
is contemplating entering into an agreement) to effect a Business Combination
(as defined in Section 2(b)(iv)(C)) with one or more entities that are not
Company Entities or (3) any director who serves in connection with the act of
the Board of Directors of increasing the number of directors and filling
vacancies in connection with, or in contemplation of, any such Business
Combination; or   (C)   Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (1) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock or the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (2) no Person (excluding any Company Entity or such corporation resulting
from such Business Combination) beneficially owns, directly or indirectly, 35%
or more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and
(3) at least a majority of the members of the board of directors of the

3



--------------------------------------------------------------------------------



 



    corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board of Directors, providing for such Business Combination; or



(D)   Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.



(v)   “Notice of Termination” shall mean a written notice which sets forth the
date of termination of Optionee’s employment.   (vi)   “Person” shall be defined
as defined in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.   (vii)  
“Qualifying Termination” shall mean a termination of Optionee’s employment with
the Company or its Affiliates by the Company for any reason other than Cause
within 12 months following a Change in Control; provided, however, that any such
termination shall not be a Qualifying Termination if Optionee has been notified
in writing more than 30 days prior to the Announcement Date that Optionee’s
employment with the Company is not expected to continue for more than 12 months
following the date of such notification; provided that such exclusion from
Qualifying Termination shall only apply if Optionee’s employment with the
Company is terminated within such 12 month period; and provided, further, that
any such termination shall not be a Qualifying Termination if Optionee has
announced in writing, prior to the date the Company provides Notice of
Termination to Optionee, the intention to terminate employment or retire,
subject to the condition that any such termination by the Company prior to
Optionee’s stated termination or retirement date shall be deemed to be
termination or retirement by Optionee on such stated date unless termination by
the Company is for Participant’s gross and willful misconduct.



3.   Effect of Termination of Employment



(a)   The Option shall terminate and may no longer be exercised if Optionee
ceases to be employed by the Company or any Affiliate, except that:



(i)   If Optionee’s employment shall be terminated for any reason other than
Cause, death, Disability, Retirement (as defined in Section 3(c)) or Early
Retirement (as defined in Section 3(c)), Optionee may at any time within a
period of 90 days after such termination, but not after the termination date of
the Option, exercise the option to the extent that Option was exercisable by
Optionee on the date of the termination of employment.   (ii)   If Optionee’s
employment shall be terminated by reason of Cause, the Option shall be
terminated as of the date of the misconduct.   (iii)   If Optionee shall die
while in the employ of the Company or any Affiliate or within 90 days after
termination of employment for any reason other than Cause, the Option will be
fully exercisable in whole or in part, notwithstanding the vesting provisions
contained in Section 2(a) or Section 2(b), at any time up to the last day of the
three year period commencing on the date of Optionee’s termination of employment
(or, if earlier, the termination date of the Option), by the personal
representatives or administrators of Optionee or by any Person or Persons to
whom the Option has been transferred by will or the applicable laws of descent
and distribution.

4



--------------------------------------------------------------------------------



 



(iv)   If Optionee’s employment shall be terminated by reason of Disability, the
Optionee may exercise the Option in accordance with the terms as though such
termination had never occurred. If Optionee shall die following a termination of
employment by reason of Disability, the Option may be exercised in accordance
with its terms by the personal representatives or administrators of Optionee or
by any Person or Persons to whom the Option has been transferred by will or the
applicable laws of descent and distribution.   (v)   If Optionee’s employment
shall be terminated by reason of Retirement, the Optionee may exercise the
Option in accordance with the terms as though such termination had never
occurred, so long as the Optionee has at all times that an Option is outstanding
under this Agreement complied with the terms of a properly executed
Confidentiality and Nonsolicitation Agreement between U.S. Bank and the
Participant. In all other cases, this Option shall terminate upon Retirement. If
Optionee shall die following a termination of employment by reason of Retirement
but prior to the termination date of the Option, the Option may be exercised in
accordance with its terms by the personal representatives or administrators of
Optionee or by any Person or Persons to whom the Option has been transferred by
will or the applicable laws of descent and distribution.   (vi)   If Optionee’s
employment shall be terminated by reason of Early Retirement, Optionee may at
any time within a three year period after such termination, but not after the
termination of the Option, exercise the Option to the extent that it was
exercisable by Optionee on the date of the termination of employment so long as
the Optionee has at all times that an Option is outstanding under this Agreement
complied with the terms of a properly executed Confidentiality and
Nonsolicitation Agreement between U.S. Bank and the Participant. In all other
cases, this Option shall terminate upon Early Retirement. If Optionee shall die
following a termination of employment by reason of Early Retirement but prior to
the termination date of the Option, the Option may be exercised in accordance
with its terms by the personal representatives or administrators of Optionee or
by any Person or Persons to whom the Option has been transferred by will or the
applicable laws of descent and distribution.



(b)   Notwithstanding the provisions contained in Section 3(a), but subject to
the other terms and conditions of this Agreement, in the event that Optionee’s
employment is terminated pursuant to a Qualifying Termination, Optionee shall
have the right to exercise the Option in whole or in part at any time within a
one year period after such termination of employment; provided that no provision
of this paragraph shall shorten the period in which the Option may be exercised
in the event of death, Disability, Retirement or Early Retirement; and, provided
further, that no Option shall be exercisable after the expiration of the term of
the Option.   (c)   For purposes of this Agreement, (A) “Retirement” means
termination of employment (other than for gross and willful misconduct) by a
Person who is age 59 1/2 or older and has 10 or more years of employment with
the Company or its Affiliates (based on the Person’s latest date of hire by the
Company or its Affiliates), (B) “Early Retirement” means termination of
employment (other than for gross and willful misconduct) by a Person who is age
55 or older and has 10 or more years of employment with the Company or its
Affiliates (based on the Person’s latest date of hire by the Company or its
Affiliates) and (C) “Disability” means leaving active employment and qualifying
for and receiving disability benefits under the Company’s long-term disability
programs as in effect from time to time.

5



--------------------------------------------------------------------------------



 



4.   Securities Law Compliance

The exercise of all or any portion of this Option shall only be effective at
such time that the sale of Common Stock issued pursuant to such exercise will
not violate any state or federal securities or other laws. The Company is under
no obligation to effect any registration of the stock subject to the Option
under the Securities Act of 1933 or to effect any state registration or
qualification of such Common Stock. The Company may, in its sole discretion,
defer the effectiveness of any full or partial exercise of the Option in order
to ensure that the issuance of stock upon exercise will be in compliance with
federal or state securities laws and the rules of the New York Stock Exchange or
any other exchange upon which the Company’s Common Stock is traded.



5.   Method of Exercise of Option

Subject to the foregoing, the Option may be exercised in whole or part from time
to time by serving written notice of exercise on the Company at its principal
executive offices, to the attention of the Company’s Executive Compensation
Department or to its properly designated agent serving from time to time. The
notice shall state the number of shares as to which the Option is being
exercised and be accompanied by payment of the purchase price. Optionee may, at
Optionee’s election, pay the purchase price (a) by check payable to the Company,
(b) in previously owned shares of the Company’s Common Stock or (c) in any
combination of the two, in each case having a Fair Market Value (as defined in
the Plan) on the exercise date equal to the applicable exercise price. Optionee
may, at Optionee’s election, exercise the Option, in whole or in part, by
providing the Company with an attestation that such previously owned shares of
the Company’s Common Stock are owned by Optionee, in which case the number of
previously owned shares having a Fair Market Value equal to the exercise price
(or appropriate portion of the exercise price) will be withheld from the number
of shares issued to Optionee pursuant to the exercise of the Option. Previously
owned shares used as provided in the two immediately preceding sentences must
have been owned by Optionee for a minimum of six months prior to the date of
exercise of the Option for this method of payment to apply.



6.   Income Tax Withholding

To provide the Company with the opportunity to claim the benefit of any income
tax deduction which may be available to it upon the exercise of the Option, and
to comply with all applicable federal or state income tax laws or regulations,
the Company may take such action as it deems appropriate to ensure that all
applicable federal or state payroll, withholding, income or other taxes, which
are the sole and absolute responsibility of Optionee, are withheld or collected
from Optionee. The Optionee may, at Optionee’s election, satisfy applicable tax
withholding obligations by (i) electing to have the Company withhold a portion
of the shares of Common Stock otherwise to be delivered upon exercise of such
Option having a Fair Market Value equal to the amount of such taxes or (ii)
delivering to the Company shares of Common Stock other than the shares issuable
upon exercise of such Option having a Fair Market Value equal to the amount of
such taxes. The election must be made on or before the date that the amount of
tax to be withheld is determined.

6



--------------------------------------------------------------------------------



 



7.   Miscellaneous



(a)   This Agreement shall not give Optionee any right with respect to
continuance of employment with the Company or any Affiliate, nor will it
interfere in any way with the right of the Company or any Affiliate to terminate
such employment at any time. In addition, the Company or any Affiliate may at
any time dismiss Optionee from employment, free from any liability or claim
under the Plan. The holder of the Option will not be deemed to be the holder of
any shares subject to the Option unless and until the Option has been exercised
and the purchase price of the shares purchased has been paid.   (b)   Except
pursuant to terms approved by the Compensation Committee of the Board of
Directors (the “Committee”), the Option may not be transferred, except by will
or the laws of descent and distribution to the extent provided in
Section 3(a)(iii) or Section 3(a)(iv) , and during Optionee’s lifetime the
Option is exercisable only by Optionee (or by Optionee’s guardian or legal
representative in the case of Disability).   (c)   In the event that any
dividend or other distribution (whether in the form of cash, shares of Common
Stock, or other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of Common Stock or other securities of the
Company or other similar corporate transaction or event affecting the stock
subject to the Option would be reasonably likely to result in the diminution or
enlargement of any of the benefits or potential benefits intended to be made
available under the Option (including, without limitation, the benefits or
potential benefits of provisions relating to the term, vesting or exercisability
of the Option, and any “change in control” provision), the Committee shall, in
such manner as it shall deem equitable or appropriate in order to prevent such
diminution or enlargement of any such benefits or potential benefits, adjust any
or all of (i) the number and type of shares (or other securities or other
property) subject to the Option and (ii) the exercise price with respect to the
Option; provided, however, that the number of shares covered by the Option shall
always be a whole number. Without limiting the foregoing, if any capital
reorganization or reclassification of the capital stock of the Company, or
consolidation or merger of the Company with another corporation, or the sale of
all or substantially all of the Company’s assets to another corporation, shall
be effected in such a way that holders of the Company’s Common Stock shall be
entitled to receive stock, securities, cash or other assets with respect to or
in exchange for such shares, Optionee shall have the right to purchase and
receive upon the basis and upon the terms and conditions specified in this
Agreement and in lieu of the shares of the Common Stock of the Company
immediately available for purchase and receivable upon the exercise of the
Option, with appropriate adjustments to prevent diminution or enlargement of
benefits or potential benefits intended to be made available under the Option,
such shares of stock, other securities, cash or other assets as would have been
issued or delivered to Optionee if Optionee had exercised the Option and had
received such shares of Common Stock prior to such reorganization,
reclassification, consolidation, merger or sale. The Company shall not effect
any such consolidation, merger or sale unless prior to the consummation thereof
the successor corporation (if other than the Company) resulting from such
consolidation or merger or the corporation purchasing such assets shall assume
by written instrument the obligation to deliver to Optionee such shares of
stock, securities, cash or other assets as, in accordance with the foregoing
provisions, Optionee may be entitled to purchase or receive.

7



--------------------------------------------------------------------------------



 



(d)   The Company shall at all times during the term of the Option reserve and
keep available such number of shares of the Company’s Common Stock as will be
sufficient to satisfy the requirements of this Agreement.   (e)   This Option is
issued under the Plan and is subject to its terms. The Plan is available for
inspection on the intranet and during business hours at the principal offices of
the Company.



8.   Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of Minnesota.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first written above.

U.S. BANCORP

By: Karen Bulman
Its: Vice President

8